PER CURIAM.
Anna Frances Hayes is appealing the rejection of her suit against Simeon H. Wall. A review of the record indicated the plaintiff’s appeal was untimely. This court ordered appellant to show cause why her appeal should not be dismissed. The appellant failed to respond.
The record shows the case was tried and decided April 7, 1975. On April 15, 1975, the case was reopened to allow the filing of an affidavit. The court reaffirmed its opinion and the judgment was signed and filed on April 15th. Appellant’s delay for applying for a new trial expired in July, 1975. Her motion for an appeal was not filed until August 24, 1976.
Article 2087 of the Code of Civil Procedure provides in part:
Except as otherwise provided in this article or by other law, an appeal which does not suspend the effect or the execution of an appealable order or judgment may be taken, and the security therefor furnished, within ninety days of:
(1)The expiration of the delay for applying for a new trial, as provided by Article 1974, if no application has been filed timely;
(2) The court’s refusal to grant a timely application for a new trial, if the applicant is not entitled to notice of such refusal under Article 1914; or
(3) The date of the mailing of notice of the court’s refusal to grant a timely application for a new trial, if the applicant is entitled to such notice under Article 1914.
Since plaintiff did not perfect her appeal timely, her case is dismissed pursuant to Code of Civil Procedure Article 2162 and Uniform Rules, Courts of Appeal, Rule 7, Sec. 5(c).